Exhibit 21 SUBSIDIARIES OF THE REGISTRANT Parent Subsidiary Percentage of Ownership State of Incorporation or Organization Great Southern Bancorp, Inc. Great Southern Bank % Missouri Great Southern Bancorp, Inc. Great Southern Capital Trust II %(1) Delaware Great Southern Bancorp, Inc. Great Southern Capital Trust III %(1) Delaware Great Southern Bank Great Southern Real Estate Development Corporation % Missouri Great Southern Bank Great Southern Community Development Company, L.L.C. % Missouri Great Southern Bank Great Southern Financial Corporation % Missouri Great Southern Bank GS, L.L.C. % Missouri Great Southern Bank GSSC, L.L.C. % Missouri Great Southern Bank GSRE Holding, L.L.C. % Missouri Great Southern Bank GSRE Holding II, L.L.C. % Missouri Great Southern Bank GSRE Holding III, L.L.C. % Missouri Great Southern Bank VFP Conclusion Holding, L.L.C. 50 % Missouri Great Southern Bank VFP Conclusion Holding II, L.L.C. 50 % Missouri Great Southern Bank GSB One, L.L.C. % Missouri GSB One, L.L.C. GSB Two, L.L.C. 89 % Missouri GSRE Holding, L.L.C. GSRE Management, L.L.C. % Missouri Great Southern Community Development Company, L.L.C. Great Southern CDE, L.L.C. % Missouri (1)Reflects ownership of 100% of the common securities of the trust.
